     Case 2:18-cv-02448-TLN-KJN Document 22 Filed 03/05/21 Page 1 of 13


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DARREN JARRELL McFADDEN,                         No. 2:18-cv-02448 TLN KJN (HC)
12                         Petitioner,
13              v.                                        FINDINGS & RECOMMENDATIONS
14       KEN CLARK, Warden,
15                         Respondent.
16

17   I. Introduction

18            Petitioner is a state prisoner, proceeding with counsel, with an application for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 2015 conviction for first

20   degree murder and attempted murder. Petitioner was sentenced to state prison for twenty-five

21   years to life and life with the possibility of parole. Petitioner claims that there was insufficient

22   evidence to support his convictions. After careful review of the record, this court concludes that

23   the petition should be denied.

24   II. Procedural History1

25            On December 17, 2014, a jury found petitioner guilty of first degree murder (Cal. Pen.

26   Code, § 187(a) [count 1]) and attempted murder (Cal. Pen. Code, §664/187(a) [count 2]). (LD 1

27

28   1
         Petitioner was tried along with co-defendant Danny Robert Louis Jeffreys.
                                                        1
     Case 2:18-cv-02448-TLN-KJN Document 22 Filed 03/05/21 Page 2 of 13


 1   at 296-98; LD 2 at 1232-33.)2 On August 17, 2015, petitioner was sentenced to state prison for

 2   twenty-five years to life on count 1 and to life with the possibility of parole on count 2. (LD 1 at

 3   345-46.)

 4          Petitioner appealed the conviction to the California Court of Appeal, First Appellate

 5   District, Division Three. (LD 1 at 347.) On April 5, 2017, the Court of Appeal remanded the

 6   matter to allow petitioner the opportunity to preserve the record for an eventual youthful offender

 7   parole hearing, but otherwise affirmed the judgments of conviction. (LD 3 at 142-54.) A petition

 8   for rehearing was denied on April 25, 2017. (See LD 3 at 156-71.)

 9          Petitioner filed a petition for review in the California Supreme Court (LD 3 at 174-93),

10   which was denied on June 14, 2017. (LD 3 at 213.)

11          Petitioner filed the instant petition on September 6, 2018. (ECF No. 1.) Respondent filed

12   its answer on February 7, 2019. (ECF No. 12.) Thereafter, petitioner filed a traverse on May 10,

13   2019. (ECF No. 21.)

14   III. Facts3

15          In its unpublished memorandum and opinion affirming petitioner’s judgment of

16   conviction on appeal, the California Court of Appeal for the First Appellate District, Division

17   Three, provided the following factual and procedural summary:

18                  Defendants were charged with murder (Pen. Code, § 187, subd. (a))
                    and attempted premeditated murder (Pen. Code, §§ 187, subd. (a),
19                  664). The information further alleged that Jeffreys personally and
                    intentionally used and discharged a firearm during the commission
20                  of both offenses (Pen. Code, § 12022.53, subd. (c)).
21                  The following evidence was presented at defendants' joint trial.
22                  On April 11, 2014, shortly after 5:00 p.m., Fairfield police officers
                    responded to a report of a shooting at the Grande Circle apartment
23                  complex. Officers found a man bleeding and not responsive, who
                    was transported to a hospital and later died as a result of his gunshot
24                  wounds. A second shooting victim, the dead man's brother, left the
25   2
      “LD” refers to the documents lodged with this court by respondent on February 7, 2019. The
26   specific page references are to those assigned by the court’s CM/ECF system.
     3
27     The facts are taken from the opinion of the California Court of Appeal for the First Appellate
     District, Division Three, in People v. McFadden & Jeffreys, Nos. A146219/A146221, filed April
28   5, 2017, a copy of which was lodged by respondent on February 7, 2019.
                                                       2
     Case 2:18-cv-02448-TLN-KJN Document 22 Filed 03/05/21 Page 3 of 13


 1              scene after the police officers arrived and drove himself to the
                hospital. He had been shot once in his right leg.
 2
                Officers found casings from three guns near the crime scene. Casings
 3              from a .25–caliber gun were found near the area where the murder
                victim fell and nine-millimeter casings and .40–caliber casings were
 4              found in the parking lot across the street.

 5              The prosecution pieced together the events leading to the shooting
                and immediately thereafter through testimony of witnesses and
 6              surveillance camera video recordings. Because of the number of
                individuals involved and the irregular curvature of the streets and
 7              adjacent parking lot, the prosecution made extensive use of an exhibit
                depicting the street layout and the locations shown on the videos,
 8              which undoubtedly was essential to a proper understanding of the
                testimony and collection of video clips.
 9
                Trayvon Wayfer was at the Grande Circle apartment complex when
10              the shooting occurred. He testified that at around 5:00 p.m., he,
                Timothy Mitchell and the two defendants met Donald Hill at the
11              complex.[Fn. omitted.] McFadden had driven to the complex in his
                black Lexus and Wayfer had driven to the complex in a Cadillac,
12              which had handicapped license plates.

13              Wayfer was wearing a white T-shirt, white pants, a peach hoodie,
                and peach colored shoes. Jeffreys wore a blue Cal Berkeley
14              sweatshirt. Mitchell was dressed in all black. Wayfer did not recall
                what McFadden wore that day.
15
                Wayfer testified that shortly before the shooting, Jeffreys left the
16              group and entered the apartment complex. Wayfer did not know
                where Jeffreys was at the time of the shooting. Just prior to the
17              shooting, Mitchell borrowed Wayfer's peach sweatshirt and then also
                walked away from the group.
18
                The prosecution called as a witness a forensic image analyst who had
19              prepared a series of video clips that were presented at trial. The video
                recordings came from security cameras operated by the apartment
20              complex and one camera operated by the city. In preparing the clips
                for trial, he enhanced some of the video recordings to correct for
21              overexposure, enlarged some portions, and added markings on some
                clips, such as a circle or a spotlight effect to draw the viewer's
22              attention to a particular part of the image. He did not add any content
                to the videos.
23
                Video recovered from the city camera shows a group of men,
24              including the two victims, standing in the street, then running away
                from the nearby parking lot when the shooting starts and, finally, one
25              victim falling after being shot in the back. The same video appears
                to show one of the men, dressed in all black, shooting across the
26              street towards the parking lot.
27              Other video clips show Wayfer, Mitchell, McFadden and Jeffreys
                arriving at the complex, getting out of the two cars and congregating
28              on a corner. Hill is with them on the corner. Before the clip ends,
                                                    3
     Case 2:18-cv-02448-TLN-KJN Document 22 Filed 03/05/21 Page 4 of 13


 1              Jeffreys can be seen walking away from the group. Later, a clip
                shows Mitchell putting on Wayfer's peach sweatshirt. Then Hill can
 2              be seen handing Mitchell what appears to be a gun. McFadden
                appears to be watching the transaction. Wayfer is standing with the
 3              group but at trial he denied seeing Hill hand Mitchell anything. The
                video shows Mitchell, after taking what looked like a gun from Hill,
 4              crossing the street. In a different clip, a man who appears to be
                wearing a peach sweatshirt can be seen walking behind a fence
 5              toward the parking lot from which the shots were fired. The same
                video shows what looks like multiple flashes coming from behind
 6              the fence by the parking lot. A man in blue can also be seen moving
                behind the same fence. After the shots were fired, the man in the
 7              peach sweatshirt can be seen through the fence running away from
                the parking lot and then crashing over some bushes. Finally, a clip
 8              shows Mitchell and Hill getting into McFadden's Lexus after the
                shooting. Hill remained in the car for less than a minute and then
 9              exited before Mitchell and McFadden drive away.

10              Wayfer testified that he heard gunshots but could not see who fired
                them. He confirmed that he saw the shots come from the parking lot.
11              He also saw someone who was with the victims shooting as well.
                When the shooting started, he went to his car and drove away. Video
12              shows Wayfer and McFadden moving in a slow jog towards their
                cars and briefly conversing before Wayfer backs out of the lot.
13              Wayfer claimed at trial that he left without Mitchell and Jeffreys
                because he was afraid for his life. Wayfer called Jeffreys and
14              Mitchell seconds after he left and coordinated where to pick them up.
                Wayfer picked up Mitchell from McFadden's car a few minutes after
15              the shooting. Wayfer picked up Jeffreys a few blocks away. Jeffreys
                was still wearing the Cal Berkeley sweatshirt.
16
                A neighbor testified that she looked out her window when she heard
17              popping sounds. She saw a man wearing a blue hoodie with his left
                hand raised and pointing across the street. When she heard more
18              popping noises, she realized the man was shooting although she did
                not see a gun. After the shooting, the man in the blue hoodie ran
19              between a fence and an apartment building. The man never turned
                around and she never saw his face. She also did not see the front of
20              the man's blue hoodie.
21              Two additional witnesses testified that they were near the apartment
                complex when they heard the gunshots. One witness testified that
22              seconds after she heard the gunshots, a man jumped over the fence
                that separated her neighborhood from the apartment complex. The
23              man wore a blue hoodie and he walked at a fast pace. The man had a
                phone up to his face. The other witness testified that he saw a man
24              wearing a blue “U.C. Berkeley” sweatshirt coming from behind the
                apartment complex fence. The man was talking on his cell phone
25              when he passed. The man started jogging, then switched to a walk,
                and then proceeded to run until he was out of sight. Thirty seconds
26              after that, a Cadillac with handicapped plates drove by.
27              After the crime, Jeffreys went to visit his mother in Tennessee.
                According to the police officer who interviewed his mother, Jeffreys
28              told his mother that he was present at the apartment complex at the
                                                  4
     Case 2:18-cv-02448-TLN-KJN Document 22 Filed 03/05/21 Page 5 of 13


 1                    time of the shooting. Jeffreys also told his mother that he had a gun,
                      but he “handed the gun off before he went around the corner of the
 2                    building.” In a second interview with the same officer, Jeffreys'
                      mother denied making any such statement to the police.
 3
                      Defendants were found guilty as charged. Defendants were
 4                    sentenced to a term of 25 years to life for the murder conviction plus
                      an additional consecutive life term with the possibility of parole for
 5                    the attempted murder conviction. Jeffreys was also sentenced to two
                      additional consecutive 20–year terms for his use of a firearm.
 6

 7   (People v. McFadden, slip op. at *1-3.)

 8   IV. Standards for a Writ of Habeas Corpus

 9          An application for a writ of habeas corpus by a person in custody under a judgment of a

10   state court can be granted only for violations of the Constitution or laws of the United States. 28

11   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or

12   application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502

13   U.S. 62, 67-68 (1991).

14          Title 28 U.S.C. § 2254(d) sets forth the following standards for granting federal habeas

15   corpus relief:

16                    An application for a writ of habeas corpus on behalf of a person in
                      custody pursuant to the judgment of a State court shall not be granted
17                    with respect to any claim that was adjudicated on the merits in State
                      court proceedings unless the adjudication of the claim -
18
                             (1) resulted in a decision that was contrary to, or involved an
19                    unreasonable application of, clearly established Federal law, as
                      determined by the Supreme Court of the United States; or
20
                              (2) resulted in a decision that was based on an unreasonable
21                    determination of the facts in light of the evidence presented in the
                      State court proceeding.
22

23   28 U.S.C. § 2254(d).

24          For purposes of applying § 2254(d)(1), “clearly established federal law” consists of

25   holdings of the United States Supreme Court at the time of the last reasoned state court decision.

26   Thompson v. Runnels, 705 F.3d 1089, 1096 (9th Cir. 2013) (citing Greene v. Fisher, 132 S. Ct.

27   38, 44-45 (2011)); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011) (citing Williams v.

28   Taylor, 529 U.S. 362, 412 (2000)). Circuit court precedent “may be persuasive in determining
                                                         5
     Case 2:18-cv-02448-TLN-KJN Document 22 Filed 03/05/21 Page 6 of 13


 1   what law is clearly established and whether a state court applied that law unreasonably.” Stanley,

 2   633 F.3d at 859 (quoting Maxwell v. Roe, 606 F.3d 561, 567 (9th Cir. 2010)). However, circuit

 3   precedent may not be “used to refine or sharpen a general principle of Supreme Court

 4   jurisprudence into a specific legal rule that th[e] [Supreme] Court has not announced.” Marshall

 5   v. Rodgers, 569 U.S. 58, 64 (2013) (citing Parker v. Matthews, 132 S. Ct. 2148, 2155 (2012) (per

 6   curiam)). Nor may it be used to “determine whether a particular rule of law is so widely accepted

 7   among the Federal Circuits that it would, if presented to th[e] [Supreme] Court, be accepted as

 8   correct. Id. Further, where courts of appeals have diverged in their treatment of an issue, it

 9   cannot be said that there is “clearly established Federal law” governing that issue. Carey v.

10   Musladin, 549 U.S. 70, 77 (2006).

11          A state court decision is “contrary to” clearly established federal law if it applies a rule

12   contradicting a holding of the Supreme Court or reaches a result different from Supreme Court

13   precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003).

14   Under the “unreasonable application” clause of § 2254(d)(1), a federal habeas court may grant the

15   writ if the state court identifies the correct governing legal principle from the Supreme Court’s

16   decisions, but unreasonably applies that principle to the facts of the prisoner’s case. 4 Lockyer v.

17   Andrade, 538 U.S. 63, 75 (2003); Williams v. Taylor, 529 U.S. at 413; Chia v. Cambra, 360 F.3d

18   997, 1002 (9th Cir. 2004). In this regard, a federal habeas court “may not issue the writ simply

19   because that court concludes in its independent judgment that the relevant state-court decision

20   applied clearly established federal law erroneously or incorrectly. Rather, that application must
21   also be unreasonable.” Williams v. Taylor, 529 U.S. at 411. See also Schriro v. Landrigan, 550

22   U.S. 465, 473 (2007); Lockyer, 538 U.S. at 75 (it is “not enough that a federal habeas court, in its

23   ‘independent review of the legal question,’ is left with a ‘“firm conviction”’ that the state court

24   was ‘“erroneous”’”). “A state court’s determination that a claim lacks merit precludes federal

25   habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

26   4
        Under § 2254(d)(2), a state court decision based on a factual determination is not to be
27   overturned on factual grounds unless it is “objectively unreasonable in light of the evidence
     presented in the state court proceeding.” Stanley, 633 F.3d at 859 (quoting Davis v. Woodford,
28   384 F.3d 628, 638 (9th Cir. 2004)).
                                                        6
     Case 2:18-cv-02448-TLN-KJN Document 22 Filed 03/05/21 Page 7 of 13


 1   decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541

 2   U.S. 652, 664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal

 3   court, a state prisoner must show that the state court’s ruling on the claim being presented in

 4   federal court was so lacking in justification that there was an error well understood and

 5   comprehended in existing law beyond any possibility for fair-minded disagreement.” Richter,

 6   562 U.S. at 103.

 7          If the state court’s decision does not meet the criteria set forth in § 2254(d), a reviewing

 8   court must conduct a de novo review of a habeas petitioner’s claims. Delgadillo v. Woodford,

 9   527 F.3d 919, 925 (9th Cir. 2008); see also Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008)

10   (en banc) (“[I]t is now clear both that we may not grant habeas relief simply because of

11   § 2254(d)(1) error and that, if there is such error, we must decide the habeas petition by

12   considering de novo the constitutional issues raised”).

13          The court looks to the last reasoned state court decision as the basis for the state court

14   judgment. Stanley, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).

15   If the last reasoned state court decision adopts or substantially incorporates the reasoning from a

16   previous state court decision, this court may consider both decisions to ascertain the reasoning of

17   the last decision. Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir. 2007) (en banc). “When a

18   federal claim has been presented to a state court and the state court has denied relief, it may be

19   presumed that the state court adjudicated the claim on the merits in the absence of any indication

20   or state-law procedural principles to the contrary.” Richter, 562 U.S. at 99. This presumption
21   may be overcome by a showing “there is reason to think some other explanation for the state

22   court’s decision is more likely.” Id. at 99-100 (citing Ylst v. Nunnemaker, 501 U.S. 797, 803

23   (1991)). Similarly, when a state court decision on petitioner’s claims rejects some claims but

24   does not expressly address a federal claim, a federal habeas court must presume, subject to

25   rebuttal, that the federal claim was adjudicated on the merits. Johnson v. Williams, 568 U.S. 289,

26   (2013) (citing Richter, 562 U.S. at 98). If a state court fails to adjudicate a component of the
27   petitioner’s federal claim, the component is reviewed de novo in federal court. Wiggins v. Smith,

28   539 U.S. 510, 534 (2003).
                                                        7
     Case 2:18-cv-02448-TLN-KJN Document 22 Filed 03/05/21 Page 8 of 13


 1          Where the state court reaches a decision on the merits but provides no reasoning to

 2   support its conclusion, a federal habeas court independently reviews the record to determine

 3   whether habeas corpus relief is available under § 2254(d). Stanley, 633 F.3d at 860; Himes v.

 4   Thompson, 336 F.3d 848, 853 (9th Cir. 2003). “Independent review of the record is not de novo

 5   review of the constitutional issue, but rather, the only method by which we can determine whether

 6   a silent state court decision is objectively unreasonable.” Himes, 336 F.3d at 853. Where no

 7   reasoned decision is available, the habeas petitioner still has the burden of “showing there was no

 8   reasonable basis for the state court to deny relief.” Richter, 562 U.S. at 98.

 9          A summary denial is presumed to be a denial on the merits of the petitioner’s claims.

10   Stancle v. Clay, 692 F.3d 948, 957 & n.3 (9th Cir. 2012). While the federal court cannot analyze

11   just what the state court did when it issued a summary denial, the federal court must review the

12   state court record to determine whether there was any “reasonable basis for the state court to deny

13   relief.” Richter, 562 U.S. at 98. This court “must determine what arguments or theories . . . could

14   have supported the state court’s decision; and then it must ask whether it is possible fairminded

15   jurists could disagree that those arguments or theories are inconsistent with the holding in a prior

16   decision of [the Supreme] Court.” Id. at 101. The petitioner bears “the burden to demonstrate

17   that ‘there was no reasonable basis for the state court to deny relief.’” Walker v. Martel, 709 F.3d

18   925, 939 (9th Cir. 2013) (quoting Richter, 562 U.S. at 98).

19          When it is clear, however, that a state court has not reached the merits of a petitioner’s

20   claim, the deferential standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal
21   habeas court must review the claim de novo. Stanley, 633 F.3d at 860; Reynoso v. Giurbino, 462

22   F.3d 1099, 1109 (9th Cir. 2006).

23   V. Petitioner’s Claims

24          Sufficiency of the Evidence

25          Petitioner claims that he was denied due process because his convictions are not supported

26   by sufficient evidence. (ECF No. 1 at 4-6 & 1-1 at 16-26.)
27          The last reasoned rejection of petitioner’s claim is the decision of the California Court of

28   Appeal for the First Appellate District, Division Three, on petitioner’s direct appeal. The state
                                                        8
     Case 2:18-cv-02448-TLN-KJN Document 22 Filed 03/05/21 Page 9 of 13


 1   court addressed this claim as follows:

 2                  McFadden argues that the prosecution failed to prove anything
                    beyond the fact that he was present at the scene and was an accessory
 3
                    after the fact. We disagree. Although the evidence was such that the
 4                  jury might have found otherwise, the evidence was sufficient to
                    support the finding that McFadden had agreed to act as a getaway
 5                  driver for the planned shooting and was thus an aider and abettor of
                    the crime.
 6
                    The evidence regarding McFadden's conduct is as follows: Wayfer
 7
                    testified that McFadden was at his house with Jeffreys and Mitchell
 8                  before they traveled together to the complex to meet Hill. After
                    parking and walking part way through the parking lot, McFadden
 9                  returned to his car briefly. The video evidence establishes that
                    Jeffreys left the area where the group had congregated before
10                  McFadden arrived. McFadden was present and appeared to be
                    looking towards Hill when Hill handed a gun to Mitchell. When
11
                    Mitchell headed across the street with the gun, McFadden backed a
12                  few feet away from the group towards an entrance to an apartment
                    building. When the shooting started, McFadden jumped behind a
13                  wall and peaked out several times toward where the shooting was
                    taking place. After the shooting stopped, he and Wayfer returned to
14                  the cars. After exchanging a few words, Wayfer got into his car and
                    backed out of the parking lot. McFadden sat looking back towards
15
                    the area of the shooting for a few seconds before starting to back out
16                  of his parking space. He paused for another few seconds before
                    Mitchell and then Hill jogged towards his car. Hill got in and out of
17                  the car before McFadden drove away. It is a reasonable inference
                    from the way McFadden positioned himself next to the building that
18                  he knew the shooting was about to occur. Likewise, contrary to his
19                  argument on appeal, his conduct once he returned to his car can be
                    characterized fairly as waiting and looking for his codefendants. As
20                  the prosecutor argues, this sequence of events supports the
                    reasonable inference that McFadden was the prearranged getaway
21                  driver for Mitchell.
22   (People v. McFadden, slip op. at *3-4.)
23                  Applicable Legal Standards
24          The Due Process Clause of the Fourteenth Amendment protects a criminal defendant from
25   conviction “except upon proof beyond a reasonable doubt of every fact necessary to constitute the
26   crime with which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). Thus, one who
27   alleges that the evidence introduced at trial was insufficient to support the jury’s findings states a
28
                                                         9
     Case 2:18-cv-02448-TLN-KJN Document 22 Filed 03/05/21 Page 10 of 13


 1   cognizable federal habeas claim. Herrera v. Collins, 506 U.S. 390, 401-02 (1993). Nevertheless,

 2   the petitioner “faces a heavy burden when challenging the sufficiency of the evidence used to

 3   obtain a state conviction on federal due process grounds.” Juan H. v. Allen, 408 F.3d 1262, 1274

 4   (9th Cir. 2005). On direct review, a state court must determine whether “any rational trier of fact

 5   could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v.

 6   Virginia, 443 U.S. 307, 319 (1979). Federal habeas relief is available only if the state court

 7   determination that the evidence was sufficient to support a conviction was an “objectively

 8   unreasonable” application of Jackson. Juan H., 408 F.3d at 1275 n.13.

 9           Habeas claims based upon alleged insufficient evidence therefore “face a high bar in

10   federal habeas proceedings because they are subject to two layers of judicial deference.”

11   Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam). As noted by the Supreme Court:

12                   First, on direct appeal, “it is the responsibility of the jury−not the
                     court−to decide what conclusions should be drawn from evidence
13                   admitted at trial. A reviewing court may set aside the jury’s verdict
                     on the ground of insufficient evidence only if no rational trier of fact
14                   could have agreed with the jury.” And second, on habeas review, “a
                     federal court may not overturn a state court decision rejecting a
15                   sufficiency of the evidence challenge simply because the federal
                     court disagrees with the state court. The federal court instead may do
16                   so only if the state court decision was ‘objectively unreasonable.’”
17   Id. (citations omitted).

18           The Jackson standard “must be applied with explicit reference to the substantive elements

19   of the criminal offense as defined by state law.” Jackson, 443 U.S. at 324 n.16. In performing a

20   Jackson analysis, a jury’s credibility determinations are “entitled to near-total deference.” Bruce
21   v. Terhune, 376 F.3d 950, 957 (9th Cir. 2004). When the factual record supports conflicting

22   inferences, the federal court must presume that the trier of fact resolved the conflicts in favor of

23   the prosecution, and must defer to that resolution. Jackson, 443 U.S. at 326.

24   ////

25   ////

26   ////
27   ////

28   ////
                                                        10
     Case 2:18-cv-02448-TLN-KJN Document 22 Filed 03/05/21 Page 11 of 13


 1                  Analysis5

 2          A review of the record, and of the evidence submitted at trial, reveals there is sufficient

 3   evidence to support petitioner’s convictions.

 4          Trayvon Wayfer testified that a group including petitioner had been at his home for about

 5   an hour or two prior to the group departing for Grand Circle to visit Hill. (LD 2 at 582-84, 631-

 6   32.) Wayfer drove his Cadillac and was accompanied by Mitchell and Jeffreys; petitioner drove

 7   separately in his Lexus. (LD 2 at 584-85, 673-74.) Both vehicles are seen arriving in the area

 8   and parking next to one another. (ECF No. 17; see also LD 2 at 596-98.) Wayfer, Mitchell and

 9   Jeffreys walk together toward the mailbox area; they are eventually joined by petitioner. (ECF

10   No. 17; see also LD 2 at 603-05, 626, 669.) More particularly, and despite Wayfer’s testimony to

11   the contrary (LD 2 at 632, 637, 672), there was sufficient evidence to support the reasonable

12   inference that petitioner aided and abetted Terean Berry’s murder and the attempted murder of

13   Trent Berry where a reasonable factfinder could conclude from the video evidence submitted at

14   trial, as People’s Exhibit Number 55, that petitioner was aware that a shooting was about to take

15   place. (ECF No. 17.) Petitioner is present and watchful when Mitchell takes a sweatshirt from

16   Wayfer, puts it on, and then takes what appears to be a gun offered by Hill, before crossing the

17   street in the direction of the victims. (ECF No. 17; see also LD 2 at 597, 613-14, 627-29.)

18   Jeffreys had already walked off. The remaining group members, including petitioner, watch the

19   area across the street for several moments, as if anticipating an action that will require their

20   retreat. (ECF No. 17.) Before long, those still present do in fact retreat, including petitioner.
21   (ECF No. 17; see also LD 2 at 618, 676.) And, before leaving the area of Grande Circle in his

22   own car, petitioner waits for Mitchell to get to his car, allows Hill to retrieve something

23   apparently from Mitchell, and eventually departs with Mitchell as a passenger. (ECF No. 17.)

24   Meanwhile, Wayfer, who left alone in his Cadillac, called Jeffreys’ phone and eventually picked

25   5
       To the extent that the state appellate court opinion does not expressly cite the Jackson v.
26   Virginia standard in analyzing the sufficiency claims herein, it must be noted that, long ago, the
     California Supreme Court expressly adopted the federal Jackson standard for sufficiency claims
27   in state criminal proceedings. People v. Johnson, 26 Cal.3d 557, 576 (1980). Accordingly, the
     state court applied the correct legal standard, and this court’s only task is to determine whether
28   the state court adjudication was contrary to or an unreasonable application of that standard.
                                                         11
     Case 2:18-cv-02448-TLN-KJN Document 22 Filed 03/05/21 Page 12 of 13


 1   him up; Mitchell had already moved from petitioner’s car to Wayfer’s car. (LD 2 at 619-20, 656-

 2   57, 677-78, 680.) Wayfer, Jeffreys and Mitchell then all traveled to Vallejo and spent hours with

 3   Wayfer’s family. (LD 2 at 620-21.)

 4          It can reasonably be inferred from the above that petitioner was aware there would be an

 5   incident at Grande Circle. He was with Wayfer, Jeffreys and Mitchell – the latter two being the

 6   alleged shooters – for at least an hour beforehand. Moreover, two separate vehicles were taken to

 7   transport the group of four men and it can be reasonably inferred two vehicles were needed in

 8   order to retrieve or pick up the two separate shooters. Petitioner’s actions immediately prior to,

 9   during, and after the shooting further support the inferences that petitioner was aware of and

10   assisted those directly responsible for the shooting incident.

11          Under Jackson, this court’s role is simply to determine whether there is any evidence, if

12   accepted as credible by the trier of fact, sufficient to sustain conviction. Schlup v. Delo, 513 U.S.

13   298, 330 (1995). The United States Supreme Court has recently even further limited a federal

14   court’s scope of review under Jackson, holding that “a reviewing court may set aside the jury’s

15   verdict on the ground of insufficient evidence only if no rational trier of fact could have agreed

16   with the jury.” Cavazos v. Smith, 565 U.S. 1, 2 (2011) (per curiam). Jackson “makes clear that it

17   is the responsibility of the jury—not the court—to decide what conclusions should be drawn from

18   evidence admitted at trial.” Id. at 2.

19          Here, the undersigned finds no basis upon which to set aside the jury’s verdict. It was the

20   jury’s responsibility to decide what conclusions should be drawn from the evidence heard and
21   admitted at trial. Cavazos v. Smith, 565 U.S. at 2. The jury was instructed that it was free to

22   believe all, some, or none of Wayfer’s testimony. (LD 2 at 1081.) And, the jury’s credibility

23   determinations in that regard are entitled to near total deference. Bruce v. Terhune, 376 F.3d at

24   957. As discussed above, there was sufficient evidence to permit a rational trier of fact to agree

25   with the jury’s finding in this case that petitioner was guilty of first degree murder and attempted

26   murder on an aiding and abetting theory. Cavazos v. Smith, at 2. The state court’s determination
27   was in no way objectively unreasonable. Coleman v. Johnson, 566 U.S. at 651.

28   ////
                                                       12
     Case 2:18-cv-02448-TLN-KJN Document 22 Filed 03/05/21 Page 13 of 13


 1            In sum, the state court's decision was not contrary to, or an unreasonable application of,

 2   clearly established Supreme Court authority. Although it might have been possible to draw a

 3   different inference from the totality of the evidence, the undersigned and this court are required to

 4   resolve that conflict in favor of the prosecution. See Jackson, 443 U.S. at 326. Thus, considering

 5   the deference owed under Jackson, Coleman, Cavazos, and the AEDPA, the undersigned

 6   concludes that there was sufficient evidence introduced at trial from which a rational trier of fact

 7   could have found beyond a reasonable doubt that petitioner was guilty of the first-degree murder

 8   of Terean Berry and attempted murder of Trent Berry on an aiding and abetting theory. Petitioner

 9   is therefore not entitled to relief on his insufficiency of the evidence claim and it is recommended

10   the claim be denied.

11   VI. Conclusion

12            Accordingly, IT IS HEREBY RECOMMENDED that petitioner's application for a writ of

13   habeas corpus be denied.

14            These findings and recommendations are submitted to the United States District Judge

15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

16   after being served with these findings and recommendations, any party may file written

17   objections with the court and serve a copy on all parties. Such a document should be captioned

18   “Objections to Magistrate Judge’s Findings and Recommendations.”          If petitioner files

19   objections, he shall also address whether a certificate of appealability should issue and, if so, why

20   and as to which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if
21   the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

22   § 2253(c)(3). Any response to the objections shall be filed and served within fourteen days after

23   service of the objections. The parties are advised that failure to file objections within the

24   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

25   F.2d 1153, 1157 (9th Cir. 1991).

26   Dated: March 4, 2021
27   mcfa2448.157

28
                                                        13
